Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 19 February 2021 with respect to the rejection(s) of claims 1-6, 9 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant argues the cannula is not connected to the housing. Therefore, the rejection has been withdrawn.  Upon further consideration, a new ground(s) of rejection is made in view of Kolster and Shabaz as presented below. Accordingly, this action is second Final rejection. Claims 1-6, and 9 are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolster (US 2002/0151874) in view of Shabaz (US 2008/0319342).
	Regarding claim 1, Kolster discloses a device for liposuction (figure 5B) comprising a removable coupler (20 in figure 2, the housing can be removed when disassembled) configured to be attached to a cannula (equivalent part 30, [0027]) so that a channel (channel formed by the cannula 30) of the cannula and a channel (equivalent part 110) of the coupler provide pathway for flow of adipose tissue ([0028]), a motor connected to the coupler (412) the motor includes a central axis and the removable coupler includes a central axis that is offset from the central axis of the motor (figure 5B). Kolster provides multiple embodiments where the motor is adjacent the central axis of the coupler (see figures 5B & 6B).
Kolster does not teach the coupler has a surface that contacts the portion of the motor to prevent rotation of the coupler relative to the motor.
Shabaz discloses a tissue specimen collector in the same field of endeavor as the Applicant. Shabaz further teaches the coupler (11, [0038]) having a surface (underside of 11 and portion in the annotated figure below) contacts a portion of the motor (12 housing 22, 40, 30, [0039]) to prevent rotation (see figure 1 and 2, the sections lock together using the projection on 11, see figure below, the coupler is prevented from rotating relative to the motor since it is coupled to the motor).

    PNG
    media_image1.png
    488
    407
    media_image1.png
    Greyscale

Shabaz uses the housing with the motors to manipulate and orient the device for use ([0034], [0039]). One would be motivated to modify Kolster with the placement of Shabaz since a rearrangement of parts is obvious to one skilled in the art. The device would perform without normally with the change in placement. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kolster with the placement of Shabaz in order to manipulate and orient the device for use.
Regarding claim 2, Kolster discloses the removable coupler is connected to a cannula, the channel of the cannula and the coupler are substantially collinear (figure 5B).
Regarding claim 3, Kolster further discloses a first gear connected to a motor (402) rotating the gear at least 90 degrees ([0015]). The gear rotates from -60 to 60 degree so the range is at least 90 degrees.
Regarding claim 4, Kolster further discloses the gear rotates in both directions ([0015]).
Regarding claim 5, Kolster discloses a cavity (cavity between the housing 20 and 110) connected to the cannula, the channel of the removable coupler has a first diameter at a first 
Regarding claim 6, Kolster discloses the housing (20) has a channel (interior of the housing) surrounds the coupler.
Regarding claim 9, Kolster does not teach a housing including a channel, wherein the removable coupler is positioned within the channel in the housing, and the channel of the removable coupler further contacts a portion of the channel of the housing to prevent rotation of the removable coupler relative to the housing.
Shabaz further teaches a housing (housing formed by 12) including a channel (see annotated figure above), wherein the removable coupler is positioned within the channel in the housing (figure 2), and the channel of the removable coupler further contacts a portion of the channel of the housing to prevent rotation of the removable coupler relative to the housing (rotation is prevented since the coupler is coupled to the motor).
Shabaz uses the housing with the motors to manipulate and orient the device for use ([0034], [0039]). One would be motivated to modify Kolster with the placement of Shabaz since a rearrangement of parts is obvious to one skilled in the art. The device would perform without normally with the change in placement. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kolster with the placement of Shabaz in order to manipulate and orient the device for use.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG

Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781                                                                                                                                                                                                        /KAI H WENG/Examiner, Art Unit 3781